Mr. Justice Green
delivered the opinion of the Court,
The plaintiff in this case claims the benefit of the provision of the first section of the Act of 18th March, 1875, which directs that in cities of the third class for the purposes of taxation, all real estate and the improvements thereon, shall be classified and arranged in three classes, upon which different rates of assessment shall be imposed. The rate claimed by plaintiff is less than the full rate levied upon the adjusted valuation made for city purposes upon which the defendant has caused the school tax to be assessed. The proviso to the fifth section of the Act of the 18th March, 187,5, excludes from the operation of the Act all cities of the third class and all cities containing less than ten thousand population previously incorporated, which do not accept, by an ordinance duly passed, the provisions of the Act. According to this all cities that do accept, will be subject to the methods of assessment and collection prescribed by the first five sections, and all that do not will not be so subject, and as to them different methods will prevail. Whether the methods prescribed by the Act *190shall be the law,will depend,not upon the terms of the legislation, but upon the will of others who are not law-makers at all; and what may be the law in one city of the third class may not be the law in another city of the same class. In other words, a majority of the members of the city councils in any one city of the third class may impose upon the inhabitants of that city a method of taxation which may not prevail in any other city of the Commonwealth. A law which authorizes this to be done is, in our judgment, clearly obnoxious to the seventh section of the third article of the Constitution, which prohibits the General Assembly from passing any local or special law regulating the affairs of counties, cities, townships, wards, boroughs or school districts.
The circumstance that the power to determine the question is delegated to another body does not at all affect the question. The practical result is the same, the law of 1875 will be limited to the one or more cities that do accept, and that makes it local. All our recent decisions are to the effect that if local results either are or may be produced by a piece of legislation, it offends against this provision of the Constitution,' and is void: Commonwealth v. Patton, 7 Norris, 258 ; Scowden’s Appeal, 15 Id., 422; Davis v. Clark, 15 W. N. (3., 209; McCarthy v. Commonwealth, Id., 497. In the first of these cases the method employed was to limit the application of the Act which ostensibly embraced “all counties ” by a geographical description which confined it to one. In the next case the attempt was made to produce the same result by describing two concurrent populations of county and city of such figures as to confine the operation of the Act practically to but one county, and it was condemned for the same reason. In the last two of the cases named, the objectionable limitation restrained the operation of the Act to counties of prescribed population, and in both cases the legislation was condemned because it embraced less than the whole of the counties of the state. In Davis v. Clark the present Chief Justice said: “It was not then a general Act, applicable to every part of the Commonwealth. It did not apply to a great number of counties, but there is no dividing line between a local and a general statute. It musj; be either one or the other. If it apply to the whole state it is general. If to a part only, it is local. As a legal principle it is as effectually local when it applies to sixty-five counties out of the sixty-seven as if it applied to one only. The exclusion of a single county from the operation of this Act makes it local.” We see no difference in principle between the foregoing cases and the present. It is the duty of the Court to enforce the Constitution as they find it. Attempts in covert modes to defeat its plain provisions, must be *191set aside with the same certainty as when the methods are open. Even if the intention be innocent, and yet the legislation comes within the constitutional prohibition, it must not be tolerated. We are of opinion that the second conclusion of law found by the Master should have been sustained and the bill dismissed. The other matters discussed do not require consideration.
Decree reversed and plaintiff’s bill dismissed at the cost of the appellee.